DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 3/14/2022.
Claims 1, 3, 9-10, 12 and 18-22 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/14/2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed "Ricci describes the checking of health states is not done by the secondary processing module but by a health check module" , with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. § 103 have been fully considered and are not persuasive.  The examiner notes that Para 171 of Ricci “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result. The processing modules 124 thus exchange messages with each other. Based on the results of its self-test (or queried tests), each processing module 124 decides whether it can become active” indicated that the health check module are located inside each processing module therefor the secondary processing module would perform the checking of health states. 

Applicant’s arguments, see pages 8-10, filed  , with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. § 103 have been fully considered and are not persuasive.  The examiner notes that Para 204 of Ricci “In step 620, an alarm is activated to inform about the status of a general stand-by. Here, similar to step 540, an alarm is normally sent to at least components like display 144 or entertainment system 190 of vehicle 100 via a reliable bus such as the high speed CAN bus to inform the driver of the generally stand-by” indicated that following step 610 (stopping the vehicle) step 620 (display information) encompasses diverting processing resources back to performance of the non-navigation task. 

Applicant’s arguments, see page 9-10, filed “Ricci is silent regarding diverting at least a portion of the amount of processing resources back to the performance of detecting a passenger status of a first person, detecting a second person exiting or entering the vehicle, detecting a cabin cleanliness,  providing entertainment within the vehicle, and enabling communication between the first person within the vehicle and a third person remote from the vehicle, which are the recited non-navigation tasks”, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Basir (US20030154009A1) and Stauffer (US20170210352A1) .

Applicant’s arguments, see page 8-10, filed amendment “continuing a current movement initiated by the primary processor” to claims 1, 10, 19, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DITTY (US20190258251A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner did not find evidence for “the planning of the future action comprises planning entertainment within the vehicle” recited in Claim 21 and “the planning of the future action comprises planning the detection of the passenger status and the detection of the cabin cleanliness” in Claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 9-10, 12, 15-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US PG Pub 20130204493A1) in view of Ricci (US20170093643A1 hereinafter referred to as Ricci643) further in view of Basir (US20030154009A1), DITTY (US20190258251A1), and Stauffer (US20170210352A1).

	In regards to claim 1, Ricci teaches A system comprising: 
	a primary processor configured to control a navigation of a vehicle(Ricci: Para 14 “a first processing module being in an active mode whereby the first processing module is in primary control of at least most automated vehicle functions and/or operations”; Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, vehicle-to-vehicle interactions, vehicle-to-infrastructure interactions, partial and/or full automation, telematics, navigation/SPS, multimedia systems, audio systems, rear seat entertainment systems, game consoles, tuners (SDR), heads-up display, night vision, lane departure warning, adaptive cruise control, adaptive headlights, collision warning, blind spot sensors, park/reverse assistance, tire pressure monitoring, traffic signal recognition, vehicle tracking (e.g., LoJack™), dashboard/instrument cluster, lights, seats, climate control, voice recognition, remote keyless entry, security alarm systems, and wiper/window control)”; i.e. navigation control of a vehicle reads on the critical task listed above);
	 a secondary processor (Ricci: Para 22 “second processing module is maintained substantially in synchronicity with a state of the first processing module to a enable a stateful failover from the first processing module to the second processing module”) configured to: 
		perform, while the primary processor is controlling the navigation, current non- navigation tasks  (Ricci: Para 132 “An arbitration module 2000 selects a processing module to currently possess or own token 2004 (which is used to designate the processing module 124, in an active-standby configuration, being the active or standby processing module or, in an active-active configuration, having the responsibility for certain tasks, functions, or operations, such as critical tasks, operations, or functions, while the other processing module has responsibility for other different tasks, operations, or functions, such as non-critical tasks, operations, or functions”; Para 21 “In the standby mode, the second processing module can at least one of (a) perform shadow processing of the at least most automated vehicle tasks, functions and/or operations”; Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations”) comprising:
			detecting a passenger status of a first person;
				detecting a second person exiting or entering the vehicle;
				detecting a cabin cleanliness;
				providing entertainment within the vehicle(Ricci: Para 19 “The plurality of automated vehicle tasks, functions and/or operations can include monitoring, controlling and/or operating a plurality of the following: … an entertainment system”; Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as … multimedia systems, audio systems, rear seat entertainment systems, game consoles”); 
				enabling communication between the first person within the vehicle and a third person remote from the vehicle (Ricci: Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as … vehicle-to-vehicle interactions, vehicle-to-infrastructure interactions, partial and/or full automation, telematics”); and 
				capturing and analyzing a video in an interior of the vehicle	
		indicate the performance of the non-navigation tasks (Ricci: Para 132 “An arbitration module 2000 selects a processing module to currently possess or own token 2004 (which is used to designate the processing module 124, in an active-standby configuration, being the active or standby processing module or, in an active-active configuration, having the responsibility for certain tasks, functions, or operations, such as critical tasks, operations, or functions, while the other processing module has responsibility for other different tasks, operations, or functions, such as non-critical tasks, operations, or functions”; Para 176 “If the processing module 124 passes test check 411, health check on non-critical tasks, functions or operations 420 is performed. Non-critical tasks, functions or operations may include, for example (depending on the particular vehicle) monitoring, controlling, and/or operating a non-critical system. In step 420, health check is done on various functions of the non-critical system, with each function having a score for passing the health check. The score may be adjusted according to the level non-criticality of the system”); 
		indicate an operational status of secondary processor (Ricci: Para 25 “The vehicle can include a health check module to determine a corresponding state of health of each of the duplicated first and second processing modules to perform at least one of critical and non-critical tasks, functions, and operations”; Para 26 “The health check module can perform a check and/or test, in response to an internally generated interrupt and/or request to determine a selected processing module's ability to perform critical and/or non-critical vehicle tasks, functions, and/or operations, assign a score to the selected processing module based on the check and/or test results, and compare the score to one or more thresholds and/or to a score of a different processing module to determine a state of health to determine a state of health of the selected processing module”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result. The processing modules 124 thus exchange messages with each other. Based on the results of its self-test (or queried tests), each processing module 124 decides whether it can become active”);
		plan a future action of the non-navigation tasks of the vehicle (Ricci: Para 177 “the score is tabulated for all non-critical systems and compared to see if it is above a certain threshold. If the score is below the threshold, a hand-off procedure is activated in step 450. For example, if emissions control by the processing module 124 is detected to be failing, causing or potentially causing harmful gas emissions to rise significantly above the legal limit, health check 421 may give a very low score to this non-critical system. Therefore, even if the entertainment system is working perfectly, health check may still give a score that is below the threshold and hand-off procedure will be activated”; i.e. the hand-off procedure encompasses plan a future action of the non-navigation task of the vehicle);
		detect a failure in the primary processor(Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check module is within all processing modules including secondary processor);  
		in response to the detecting of the failure of the primary processor (Ricci: Para 117 “In active/active implementations, both devices are online and collaboratively process information and issue commands under normal conditions. When one device fails, all processing is handled by the remaining device”), and in response to indicating the performance of the non-navigation tasks (Ricci: Para 132 “An arbitration module 2000 selects a processing module to currently possess or own token 2004 (which is used to designate the processing module 124, in an active-standby configuration, being the active or standby processing module or, in an active-active configuration, having the responsibility for certain tasks, functions, or operations, such as critical tasks, operations, or functions, while the other processing module has responsibility for other different tasks, operations, or functions, such as non-critical tasks, operations, or functions”), perform a navigation control tasks previously assigned to the primary processor (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check module is within all processing modules including secondary processor), the navigation control tasks comprising:
			continuing a current movement initiated by the primary processor 
			planning a future action of [[a translational movement, an angular movement, an acceleration, a lane change, and]] an emergency stop(Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 203 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by. In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. However, this may lead to safety issues where a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. In another configuration, general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop”), and
			analyzing a video outside of the vehicle,
in response to the vehicle being stopped, abort the performance of the navigation control tasks(Ricci: Para 203 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. However, this may lead to safety issues where a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. In another configuration, general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop…After the vehicle is brought to a stop, general shut-down that disables all components of the vehicle may be performed”; i.e. disables all components of the vehicle encompasses abort the performance of the navigation control task”) and divert at least a portion of the amount of processing resources back to the performance of the non-navigation tasks(Ricci: Para 204 “In step 620, an alarm is activated to inform about the status of a general stand-by. Here, similar to step 540, an alarm is normally sent to at least components like display 144 or entertainment system 190 of vehicle 100 via a reliable bus such as the high speed CAN bus to inform the driver of the generally stand-by”; i.e. following step 610 (stopping the vehicle) step 620 (displaying information) encompasses diverting processing resources back to performance of the non-navigation task);
	a first controller that provides the primary processor; and 
a second controller that provides the secondary processor, wherein the second controller has a same amount of processing speed, power or memory compared to the first controller(Ricci: Fig. 2 element 124; Fig. 3 elements 124A-C; Para 116 “As set forth below and as shown in FIG. 3, multiple processing modules 124 a-c may be located at various locations in a common vehicle. The disparate, spaced apart locations of the processing modules 124 a-c provide redundancy in the event of a collision or other catastrophic event. For example, a collision with the rear of the vehicle 100 may damage the processing module 124 c but not the processing modules 124 a,b.”; Para 119 “FIG. 2 illustrates an exemplary block diagram for a (primary and/or secondary) processing module 124”; i.e. the diagram shows one processing module which indicate that the primary and secondary use the same hardware with same amount of processing speed, power or memory).
Yet Ricci do not teach …non- navigation tasks comprising:
	detecting a passenger status of a first person;
	detecting a second person exiting or entering the vehicle;
	detecting a cabin cleanliness; and 
	capturing and analyzing a video in an interior of the vehicle;
…the navigation control tasks comprising:
	 continuing a current movement initiated by the primary processor
	planning a future action of a translational movement, an angular movement, an acceleration, a lane change, and an emergency stop, and 
	analyzing a video outside of the vehicle,
determine an extent to reduce, terminate or pause the non-navigation tasks based on an amount of processing resources required to be diverted to the performing of the navigation control tasks; and 
reduce, terminate or pause the non-navigation tasks based on the determined extent while performing the non-navigation tasks using one or more available portions of the secondary processor.
However, in the same field of endeavor, Ricci teaches determine an extent to reduce, terminate or pause the non-navigation tasks (Ricci643: Para 243 “the computational module selector 2052 determines whether the selected platform is currently available to execute the computational module. The selected platform may currently be executing other computational modules and have insufficient available processing resources for execution. The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution”; i.e. determines whether the selected platform is currently available to execute the computational module encompasses determine an extent to reduce, terminate or pause as it determines the need to off load processing in order to execute the task) based on an amount of processing resources required to be diverted to the performing of the navigation control tasks(Ricci643: Para 103 “Each processing module may hand-off processing to other modules depending on its health, processing load, or by third-party control. Thus, the plurality of processing modules help to implement a middleware point of control to the vehicle with redundancy in processing and safety and security awareness in their applications”; Para 232 “a critical function might look for a processing module that is tasked with a disproportionally high non-critical function load to balance the processing load”);
reduce, terminate or pause the non-navigation tasks based on the determined extent(Ricci643: Para 243 “the computational module selector 2052 determines whether the selected platform is currently available to execute the computational module. The selected platform may currently be executing other computational modules and have insufficient available processing resources for execution. The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution”), while performing the non-navigation tasks using one or more available portions of the secondary processor (Ricci643: Para 243 “The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution. In other words, the computational module selector 2052 would perform processing load balancing to more optimally use processing resources”; i.e. off load some of the processing encompasses the platform still perform the remaining of the processing).SMRH:4823-0546-7888.12Application No. 16/356,695Docket No.: 58NK-263643-US 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ricci with the feature of determine an extent to reduce, terminate or pause the non-navigation tasks based on an amount of processing resources required to be diverted to the performing of the navigation control tasks; and reduce, terminate or pause the non-navigation task based on the determined extent while performing the non-navigation tasks using one or more available portions of the secondary processor disclosed by Ricci. One would be motivated to do so for the benefit of “processing load balancing to more optimally use processing resources”. (Ricci643: Para 243).
Yet the combination Ricci and Ricci643 do not teach …non- navigation tasks comprising:
	detecting a passenger status of a first person;
	detecting a second person exiting or entering the vehicle;
	detecting a cabin cleanliness; and 
	capturing and analyzing a video in an interior of the vehicle;
…the navigation control tasks comprising:
	 continuing a current movement initiated by the primary processor,
	planning a future action of a translational movement, an angular movement, an acceleration, a lane change, and an emergency stop, and 
	analyzing a video outside of the vehicle,
However, in the same field of endeavor, DITTY teaches …the navigation control tasks comprising:
	 continuing a current movement initiated by the primary processor (DITTY: Para 121 “Each controller is essentially one or more onboard supercomputers that can operate in real-time to process sensor signals, and output autonomous operation commands to self-drive vehicle (50) and/or assist the human vehicle driver in driving. Each vehicle may have any number of distinct controllers for functional safety and additional features. For example, Controller (100(1)) may serve as the primary computer for autonomous driving functions, Controller (100(2)) may serve as a secondary computer for functional safety functions, Controller (100(3)) may provide artificial intelligence functionality for in-camera sensors, and Controller (100(4)) (not shown) may provide infotainment functionality and provide additional redundancy for emergency situations”; Para 283 “The system is thus able to use a single computer for an autonomous self-driving system, with redundancy provided through the independence of redundant computation on the plurality of Advanced SoCs.”; Para 284 “If one of the Advanced SoCs fails for any reason, the other Advanced SoC(s) continues to operate. Because the Advanced SoCs are performing operations that are redundant to the operations that would have been performed by the failed Advanced SoC, autonomy and its associated critical functions can still be maintained when any one of the processors fails”; i.e. the SoCs or System-on-a-Chips would continue to operate (continuing a current movement initiated by the primary processor) the tasks of failed Advanced SoC),
	planning a future action of a translational movement, an angular movement, an acceleration, a lane change, and an emergency stop (DITTY: Para 122 “Controller (100) sends command signals to operate vehicle brakes (60) via one or more braking actuators (61), operate steering mechanism (58) via a steering actuator (62), and operate propulsion unit (56) which also receives an accelerator/throttle actuation signal (64)”; Para 332 “When both computers (100) and (200) fail, MCU provides a warning signal to driver as above. In this case, the example system does not have confidence to continue autonomous operation, so it executes a “Chauffeur to Safe Stop” command to braking module (700), steering module (62), and propulsion module (56) or requests the driver to take over”; i.e. “Chauffeur to Safe Stop” command encompasses a future action of a translational movement, an angular movement, an acceleration, a lane change, and an emergency stop as the command controls the braking module (700), steering module (62), and propulsion module (56)) , and 
	analyzing a video outside of the vehicle(DITTY: Para 33 “real-time object detection algorithms to detect pedestrians/bikes, recognize traffic signs, and/or issue lane departure warnings based on visual data captured by an in-vehicle camera or video recording device”; Para 129 “self-driving vehicle (50) includes a plurality of cameras (72, 73, 74, 75, 76), capturing images around the entire periphery of the vehicle. Camera type and lens selection depends on the nature and type of function”; Para 304 “SerDes pair 2024 can be used to receive multiple high-resolution serialized video data streams from cameras, LIDARs, RADARs or other sensing systems, convert the serialized data streams to parallelized data formats, and provide the parallelized data formats to the SOCs 2002 for storage and/or processing. For example, 24 or more serial-interface cameras could be supported via SerDes pairs 2024. In some embodiments, the same parallelized streams can be provided redundantly to both of plural SOCs 2002”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ricci with the feature of … the navigation control tasks comprising: continuing a current movement initiated by the primary processor, planning a future action of a translational movement, an angular movement, an acceleration, a lane change, and an emergency stop, and analyzing a video outside of the vehicle disclosed by DITTY. One would be motivated to do so for the benefit of “defines the commands that should be provided to the steering, braking, and/or engine actuators in order to accomplish the trajectory.” (DITTY: Para 219).
Yet the combination Ricci, Ricci643, and DITTY do not teach … non-navigation tasks comprising:
	detecting a passenger status of a first person;
	detecting a second person exiting or entering the vehicle;
	detecting a cabin cleanliness; and 
	capturing and analyzing a video in an interior of the vehicle.
However, in the same field of endeavor, Basir teaches… non-navigation tasks comprising:
	detecting a passenger status of a first person (Basir: Para 27 “Biometric sensors, such as a heartbeat monitor embedded in the steering wheel, are of use in recognizing a state of stress or drowsiness in the driver. An impending eccentric condition can also be detected through analysis of the video data. Driver distraction, rowdy in-vehicle passenger behavior, or an impending exterior vehicle collision can be recognized from the video data as a state of instability”);
	detecting a second person exiting or entering the vehicle(Basir: Para 12 “video sensors are used to maintain a visual record of in-vehicle and out-of-vehicle events, and to visually recognize conditions that may lead to an eccentric condition, such as driver drowsiness/distraction, passengers being out of their seat, or an impending exterior collision”; Para 29 “The video analyzer (3 d) is also responsible for updating some of the occupant status indicators. Visual information from the camera (3 a) can be used to infer the number of occupants, occupant ID, and occupant position. The vision-based occupant measurements are then fused with other occupant sensors, such as weight sensors and position sensors, to update the occupant status indicators”; i.e. the detected occupant status would encompass person exiting or entering the vehicle); 
	capturing and analyzing a video in an interior of the vehicle (Basir: Para 29 “360-degree fish eye camera (3 a) may be mounted in the headliner (20) of the vehicle (30), as shown in FIG. 4. In this position, a view of the inside and the outside of the vehicle (30) can be recorded”; Para 29 “video data is then sent to the video analyzer (3 d) within the Eccentricity Detection Unit for analysis of potentially impending eccentric conditions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ricci and DITTY with the feature of … non-navigation tasks comprising: detecting a passenger status of a first person; detecting a second person exiting or entering the vehicle; and capturing and analyzing a video in an interior of the vehicle disclosed by Basir. One would be motivated to do so for the benefit of “monitoring and analyzing real time visual and non-visual information pertaining to the occupant, vehicle, and surroundings” (Basir: Abstract).
Yet the combination Ricci, Ricci643, DITTY, and Basir do not teach … non-navigation tasks comprising:
	detecting a cabin cleanliness.
However, in the same field of endeavor, Stauffer teaches … non-navigation tasks comprising:
	detecting a cabin cleanliness (Stauffer: Para 6 “receiving, by a processor, at least one sensor signal from a sensor that monitors for particulates within an interior of a vehicle; determining, by the processor, a level of uncleanliness of the vehicle based on the sensor signal; and selectively generating, by the processor, at least one of a control signal to a cleaning element of the vehicle and a notification message based on the determining to achieve the level of cleanliness”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ricci, DITTY, and Basir with the feature of … non-navigation tasks comprising: detecting a cabin cleanliness disclosed by Stauffer. One would be motivated to do so for the benefit of “determining, by the processor, a level of uncleanliness of the vehicle based on the sensor signal” (Stauffer: Abstract).

In regards to claim 3, the combination of Ricci, Ricci643, DITTY, Basir, and Stauffer  teaches the system of claim 1, and Ricci further teaches the primary processor performs vehicle direction control, vehicle speed control, vehicle route control, vehicle navigation, and vehicle vision analysis (Ricci: Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, vehicle-to-vehicle interactions, vehicle-to-infrastructure interactions, partial and/or full automation, telematics, navigation/SPS, multimedia systems, audio systems, rear seat entertainment systems, game consoles, tuners (SDR), heads-up display, night vision, lane departure warning, adaptive cruise control, adaptive headlights, collision warning, blind spot sensors, park/reverse assistance, tire pressure monitoring, traffic signal recognition, vehicle tracking (e.g., LoJack™), dashboard/instrument cluster, lights, seats, climate control, voice recognition, remote keyless entry, security alarm systems, and wiper/window control)”; i.e. steer-by-wire and/or brake-by-wire operations (vehicle direction control), adaptive cruise control (vehicle speed control, vehicle route control, vehicle navigation), traffic signal recognition(vehicle vision analysis)).

In regards to claim 9, the combination of Ricci, Ricci643, DITTY, Basir, and Stauffer  teaches the system of claim 1, and Ricci further teaches usage of the one or more available portions of the secondary processor to perform the one or more tasks of the non-navigation control of the vehicle enables status check of the secondary processor (Ricci: Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check reads on status check because each processing module has health check module, thus running self-test on the second processing module reads on enabling status check of the redundant processing resources ). 

As per claim 10, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 12, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 18, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ricci further teaches a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform the functions (Ricci: Fig. 2 Element 220; Para 120 “Processing module 124 may include processor 210, memory 220, storage 230, and interfaces for one or more buses 240-270”; Para 125 “Memory 220 for use in connection with the execution of application programming or instructions by the processor 210, and for the temporary or long term storage of program instructions and/or data”)

In regards to claim 20, the combination of Ricci, Ricci643, DITTY, Basir, and Stauffer  teaches the non-transitory computer readable medium of claim 19, and Ricci further teaches the one or more tasks of the navigation control of the vehicle have higher priority than the one or more tasks of the non-navigation control of the vehicle for usage of the redundant processing resource (Ricci: Para 260 “a signal relating to a critical task, function, and/or operation is deemed to have a higher level of importance than a signal relating to a non-critical task, function, and/or operation”; Para 25 “second processing modules to perform at least one of critical and non-critical tasks, functions, and operations”; i.e. the critical task reads on navigation control which would have priority over other task).

In regards to claim 21, the combination of Ricci, Ricci643, DITTY, Basir, and Stauffer  teaches the system of claim 1, and Ricci further teaches the planning of the future action comprises planning entertainment within the vehicle (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 203 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by. In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. However, this may lead to safety issues where a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. In another configuration, general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop”; Para 204 “In step 620, an alarm is activated to inform about the status of a general stand-by. Here, similar to step 540, an alarm is normally sent to at least components like display 144 or entertainment system 190 of vehicle 100 via a reliable bus such as the high speed CAN bus to inform the driver of the generally stand-by”; i.e. planning entertainment within the vehicle is encompassed by an alarm which inform the user via the entrainment system after the failure of part of the system)

In regards to claim 22, the combination of Ricci, Ricci643, DITTY, Basir, and Stauffer  teaches the system of claim 1, and Basir further teaches the planning of the future action comprises planning the detection of the passenger status (Basir: Para 11 “The set of sensors employed in this device is unique as it incorporates traditional vehicle data sensors, novel occupant status sensors, video information, and biometric sensors in order to anticipate an impending eccentric condition, and to maintain a complete record of the vehicle and occupant status prior to an event”) while Stauffer  further teaches the detection of the cabin cleanliness (Stauffer: Para 6 “receiving, by a processor, at least one sensor signal from a sensor that monitors for particulates within an interior of a vehicle; determining, by the processor, a level of uncleanliness of the vehicle based on the sensor signal; and selectively generating, by the processor, at least one of a control signal to a cleaning element of the vehicle and a notification message based on the determining to achieve the level of cleanliness”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668